Plaintiff's (appellee's) cow fell into an abandoned or unused well on defendant's right of way and was thereby killed. The main question litigated on this appeal is whether defendant is liable to plaintiff by reason of the facts and the act of August 9, 1919 (Acts 1919, p. 195), providing that —
"Section 1. That all persons on whose premises or lands are located abandoned or unused wells, cisterns, or mining shafts be and they are hereby required, within ninety days after the approval of this act, to cover or fill them up, or in the event they wish to retain them for possible future use, they are required to place and maintain a substantial inclosure around such wells, cisterns or mining shafts, in order that no person or live stock may be injured thereby.
"Sec. 2. That any person violating the provisions of this act, shall on conviction, be fined not less than ten dollars, nor more than fifty dollars."
The case went to the jury on counts 2 and C, to which, as set out by the reporter, we refer for the facts. That defendant was not liable at the common law appears to have been ruled in the trial court, and we suppose there can be no reason to doubt the propriety of that ruling. However, we are referred to Union Pacific Railway Co. v. McDonald, 152 U.S. 262, 14 Sup. Ct. 619,38 L.Ed. 434, sometimes denominated the "Slack-Pit Case" and usually classed with the original "Turntable Case." Railroad Co. v. Stout, 17 Wall. 657, 21 L.Ed. 745. As we said in Athey v. T. C. I. Co., 191 Ala. 652, 68 So. 154, some courts repudiate the doctrine of the "Turntable Cases"; some of those that acknowledge their authority evince a marked disinclination to extend it to new and different circumstances. In the recent case of United Zinc Co., v. Britt, 258 U.S. 268,42 Sup. Ct. 299, 66 L.Ed. 615, the Supreme Court of the United States has said that "the doctrine needs very careful statement not to make an unjust and impracticable requirement," and the court held that a landowner owes no general duty to keep his land safe even for children of tender years, or even from some hidden danger, if he has not directly or by implication invited them there. In its original application, and in some analogous cases, it has been accepted as sound law by this court. A. G. S. R. R. Co. v. Crocker, 131 Ala. 584, 31 So. 561; Clover Creamery Co. v. Diehl, 183 Ala. 429, 63 So. 196. But the doctrine was invented to save the case of children of tender years (Central of Georgia v. Robins, 209 Ala. 6, 95 So. 370), drawn into injury by attractive machinery and the like, and evidently should have no influence in the decision of this cause.
Plaintiff's case, as stated in the counts under consideration, rests upon the act quoted above, and the act must rest, if upon any substantial basis, upon the authority of the Legislature to exercise the police power for the suppression of nuisances.
"But the police power of the Legislature, in reference to the prohibition of nuisances, is limited to the prohibition or regulation of those acts which injure or otherwise interfere with the rights of others," and what is a nuisance is a judicial question. Tiedeman's Limitations of Police Power, § 122a.
The same authority says (section 122) that —
"It is not difficult to find the rule which determines the limitations upon the lawful ways or manner of using lands. It is the rule which furnishes the solution of every problem in the law of police power, and which is comprehended in the legal maxim, Sic utere tuo ut alienum non lædas."
And this (section 122a):
"The next thing to depriving a man of his property is to circumscribe him in its use, and the right to use property is as much under the protection of the law as the property itself, in any other respects, is, and the one interest can no more than the other be taken out of the hands of the ordinary tribunals. If a man's property cannot be taken away from him except upon trial by jury, or by the exercise of the right of eminent domain upon compensation made, neither can he, in any other mode, be limited in the use of it."
The foregoing is a statement of familiar general principles. Something further needs be said in respect of their application to the facts presented by the case in hand.
As we have said, the ground of liability in this case, if any, is that of a public nuisance causing special injury. Professor Jaggard adopts the following definition of a nuisance *Page 384 
as being substantially that of Judge Cooley and as little objectionable as any:
"Nuisance is a distinct civil wrong, consisting of anything wrongfully done or permitted which interferes with or annoys another in the enjoyment of his legal rights." 2 Jaggard on Torts, p. 744.
Our cases have defined nuisance to the effect, substantially. Cases cited to 10 Michie's Dig. p. 676, § 31. Assuming, for the purposes of this case, defendant's interest in its right of way to be the substantial equivalent of an ownership in fee — the act makes no discrimination between the proprietors of railroad rights of way and other landowners — and speaking therefore to the case of landowners in general, it can hardly be maintained that the owner who suffers an abandoned or unused well, cistern, or mining shaft to remain without inclosure upon his land thereby interferes with or annoys another in the enjoyment of his legal rights, unless, in the case of cattle running at large, the owner, by reason of the doctrine of A. G. S. R. R. Co. v. Jones, 71 Ala. 487, is entitled to exact of owners upon whose land they may stray the duty to take precaution for the safety of such animals.
In special conditions the right of landowners to make and maintain excavations upon their own land is limited. The theory of such limitation and the circumstances in which it becomes operative are stated by the Supreme Court of the United States in Hayes v. Mich. Cent. R. R. Co., 111 U.S. 235-236,4 Sup. Ct. 369, 372 (28 L.Ed. 410), and we can do no better than to quote:
"In Barnes v. Ward, 9 C. B. 392, it was decided, after much consideration, that the proprietor and occupier of land making an excavation on his own land, but adjoining a public highway, rendering the way unsafe to those who used it with ordinary care, was guilty of a public nuisance, even though the danger consisted in the risk of accidentally deviating from the road, and liable to an action for damages to one injured by reason thereof; for the danger thus created may reasonably deter prudent persons from using the way, and thus the full enjoyment of it by the public is, in effect, as much impeded as in the case of an ordinary nuisance to a highway."
The court noted that this doctrine has been adopted in England and generally in this country. And the court, quoting from Alger v. City of Lowell, 3 Allen (Mass.) 402, stated the true test to be —
"not whether the dangerous place is outside of the way, or whether some small slip of ground not included in the way must be traversed in reaching the danger, but whether there is such a risk of a traveler, using ordinary care, in passing along the street, being thrown or falling into the dangerous place, that a railing is requisite to make the way itself safe and convenient."
This, by process of exclusion, defines the circumstances in which an excavation on private premises may become a nuisance. But the language of the act in question denounces all abandoned or unused wells, cisterns, and mining shafts, without regard for their location with reference to highways, or other public places, or the premises of adjoining proprietors.
A bare licensee, according to the American cases, goes on another's land or property at his own risk, and must take the same as he finds it. 2 Jaggard. 891, where many of the American cases are cited. To quote again:
"A mere volunteer or licensee, if he is on the premises by the owner's passive acquiescence, is entitled to the exercise of no duty on the part of the owner as to the safety of the premises. A mere naked license or permission to enter or pass over an estate will not create a duty or impose an obligation on the part of the owners or persons in possession to provide against danger of accident."
Our cases are in accord. This should suffice to dispose of any question as to the duty of landowners to intelligent beings who come upon their property without invitation, express or implied. And even as to children so little advanced as to be unable to recognize patent dangers this court has said, following the authorities generally, that —
"Their inefficiency cannot be allowed to shift the care of them from their parents to strangers, or impose upon the owners of property a duty and liability where otherwise none would exist." Athey's Case, supra.
The effect of the complaint is to charge defendant with negligence, and the substance of the negligence alleged is the failure to comply with the terms of the act. But, if defendant, in failing to inclose the abandoned and unused well upon its property, not so near its boundaries as to constitute a source of danger to persons or property on a highway or attingent property, was in the enjoyment of property rights of which it could not be summarily deprived — and on reason and authority we conceive that to be the case — then the charge of negligence falls to the ground.
Plaintiff relies in the main upon A. G. S. R. R. Co. v. Jones, supra, where it was said:
"The owner [of cattle] cannot be regarded as a trespasser, or as contributing to their injury, if he suffers them to go at large, and they wander upon an uninclosed railroad. In turning them upon, or suffering them to go upon lands not inclosed, he is in the exercise of a lawful right; and to demand of the company operating trains upon a track not inclosed to prevent them from wandering upon it, ordinary care and diligence to avoid injuries to them, is also his lawful right. The right is the same in character and degree, as his right to exact from any other landed proprietor, whose *Page 385 
premises are not inclosed, the same duty, if the animals are found upon such premises."
But it is clear that the court in that case was considering merely the measure of duty due from railroad companies to the owners of cattle in the operation of trains, and that the court, when speaking of the right of the owner of cattle wandering upon an uninclosed railroad track as being the same as his right against any other proprietor of uninclosed land, intended merely to interpret the statutes (section 5473 of the Code of 1907 et seq.), in such cases made and provided, as affecting the duty owed by railroad companies to cattle running at large in the matter of operating their trains, that is, the duty not actively to do them hurt, and by no means intended to announce a rule, statutory or common-law, that would require landed proprietors to put themselves to trouble and expense to provide safe pasturage for their neighbors' cattle.
We are therefore at the conclusion that, as for the circumstances alleged in his complaint, plaintiff has failed to state a cause of action.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and MILLER, JJ., concur.
GARDNER, THOMAS, and BOULDIN, JJ., dissent.